Opinion by
Mr. Justice Williams,
The single question presented by this appeal is, what estate did William H. Sheeley take in the “ homestead farm ” under the will of his father? The provisions of the will from which an answer to this question must be gathered are four in number. In the first of these the testator says, “I sell my homestead farm to my sons Samuel and William H. Sheeley for-seven thousand dollars; ” and of this sum he gives $2,000 to each of the sons, and charges them with $3,000, the balance of his valuation of the farm, to be paid to his estate. In the second provision he directs that Samuel shall have possession of, and operate, the farm, and pay out of the income derived therefrom the money charged upon it. The third provision directs that after the charges upon the farm are all paid “ the said William H. Sheeley is to receive the proceeds of the said one half of the undivided farm but is forever prohibited from selling the said half or any part of the said undivided farm forever.” By the fourth provision the testator undertakes to define the interest he wishes William H. to have under his will by these words : “Nevertheless the said William H. Sheeley to receive the proceeds during his natural life and when the children or legal heirs of the said William H. Sheeley come to the age of twenty-one years or more, then the said half of the said farm to belong to the cliildren or legal heirs of the said William H. Sheeley forever.”
*167If we take these several provisions together as expressive of the intention of the devisor in regard to the homestead farm we are led to the conclusion that Samuel was to have a fee simple in an undivided one half of it, and the possession and right to operate the other half so long as William lived. Until the $3,000 charged on the farm was paid Samuel was to use the entire net. proceeds for their payment. After this was accomplished one half of the net proceeds were to be paid by him to his brother William so long as he lived. After William died the title to the undivided one half was to vest in his “ children or legal heirs,” and come into their possession when they became twenty-one years of age if their father was then deceased. But the father took only for life, and with a distinct denial of the right of alienation. The trouble in the way of carrying out the apparent intention of the testator is in the words employed to vest the remainder after the termination of the life estate. The words are to “ his children or legal heirs.” The words “ legal heirs ” are in this connection equivalent to “ descendants,” and the entire phrase has the force of the word “ issue.” After the death of William the undivided half fell upon his issue, as such. A gift to the issue of any person is a gift to the “ heirs of his body.” Both forms of .expression embody the same idea: Linn v. Alexander, 59 Pa. 43 ; Duer v. Boyd, 1 S. & R. 203. If not so read the words “ or legal heirs ” become meaningless. It was not the intent of the testator to provide an alternate class of distributees, but to secure to William’s children or their children or representatives, the one half of the farm; and the words “ or legal heirs ” coupled with the word “ children ” expresses just this thought. It was the children or other legal heirs descending of William H. Sheeley who were to take the fee after the termination of his life estate: Braden v. Cannon, 24 Pa. 168. The words employed by the testator must therefore be regarded as words of limitation, and having the same effect as a devise to one for life and to the heirs of his body in fee simple: Haldeman v. Haldeman, 40 Pa. 29. Such a devise would create in the first taker an estate tail which, under the rule in Shelly’s case and our statute, would enable him to pass the entire estate and bar the entail.
It may be, and we think it very probable, that this construction defeats the intention of the testator, but such is the com*168mon result of the application of the rule in Shelly’s case. It is a highly artificial rule of construction, applied without regard to the actual purpose of the testator. Its wisdom is a question about which lawyers and judges differ, but it is too thoroughly imbedded in the law of this state to justify the courts from departing from it. If this is to be done it must be by legislative action, so as not to disturb estates in which it has been already applied.
The decree is affirmed. The appellant to pay the costs of this appeal.